internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-115061-00 date date legend parent company issuer state a state b statute a b c d e dear this letter is in reply to company’s letter dated date and other correspondence asking the internal_revenue_service to rule on the transaction described below facts parent is the common parent of an affiliated_group_of_corporations that includes the company parent files a consolidated_return for the group company a calendar_year taxpayer that uses the accrual_method of accounting is an electric utility in state a company generates transmits and distributes electricity to residential commercial and industrial customers within a designated territory company has the right to sell electricity at retail within its territory and is regulated by state a's public service commission psc and the federal energy regulatory commission plr-115061-00 state a is restructuring its electric industry as a result the company’s customers will be allowed to contract directly with alternative electric suppliers aess and will compete with other parties to sell electricity to facilitate deregulation state a enacted statute which allows each electric utility to recover the net uneconomic portions of its regulatory assets as determined by the psc and any costs that the psc determines the utility would be unlikely to collect in a competitive market qualified_costs qualified_costs include but are not limited to retail open access implementation costs and the costs of a psc approved restructuring buyout or buy-down of a power purchase contract together with the costs of issuing supporting and servicing securitization bonds and any costs of retiring and refunding the electric utility’s existing debt and equity securities in connection with the issuance of securitization bonds qualified_costs also include taxes related to the recovery_of securitization charges under the statute a utility may apply to the psc for a financing order permitting it to recover a specified amount of qualified_costs through the imposition and collection of special charges on the utility’s customers the special charges authorized by the financing order are called securitization charges securitization charges and are imposed on all customers in the utility’s service area using its facilities the securitization charges are nonbypassable and generally cannot be avoided even if a customer buys electricity from another source the securitization charges are assessed against the amount of electricity purchased by or made available to the customer whether from the utility or from an aes actual collections of the securitization charges will vary from expected collections due to a number of factors including power usage and delinquencies the statute requires the financing order to provide for adjustment of the securitization charges at least annually to correct any over-collections or under-collections under the statute the right to collect securitization charges and other rights under the financing order constitute a separate_property right that is called securitization property the statute also permits a utility to request the psc to approve the issuance of securities called securitization bonds that are secured_by the utility’s rights to the securitization charges bonds the principal_amount of bonds approved in the financing order includes the amount of the qualified_costs that may be recovered proposed transaction the company has requested a financing order from the psc authorizing the issuance of the bonds in an aggregate principal_amount not to exceed dollar_figurea the financing order authorizes securitization charges in an amount needed to service the bonds pay transaction costs and provide for credit enhancement the financing order requires that the securitization charges be adjusted annually until months prior to plr-115061-00 the expected final payment_date of the bonds and quarterly thereafter the financing order creates securitization property including the right to collect the securitization charges and provides that the securitization property may be assigned by the company to a special purpose limited_liability_company the issuer in addition the financing order will grant the company authority to impose and collect tax charges in an amount sufficient for the company to recover federal and state taxes payable as a result of the company’s recognizing the securitization charges received the company will collect the tax charges for its own account the company will form the issuer under state b law as a bankruptcy remote limited_liability_company solely for the purpose of effectuating the proposed transaction the issuer will use the accrual_method of accounting the company will be the sole member of the issuer the issuer will not elect to be treated as a business_entity organization taxable as a corporation under sec_301_7701-3 of the procedural and administration regulations the company will contribute as equity to the issuer cash equal to b percent of the initial principal_amount of the bonds pursuant to the financing order the company will transfer the securitization property to the issuer the issuer will issue and sell bonds to investors the proceeds from the issuance of the bonds net of issuance costs will be transferred to the company in consideration for the securitization property the issuer will initially issue one or more series of bonds to investors each series may be comprised of one or more classes each having a different final maturity_date the company expects that the bonds will have expected final payment dates of no more than c years and final maturity dates of no more than d years the expected final payment_date is the date when all principal and interest on a class of bonds is expected to be paid in full by the issuer the final maturity_date is the date on which a class of bonds will be in default under the indenture for failure to pay the principal thereof and interest thereon in full interest on the bonds will be payable quarterly or semi-annually at rates that are based on yields that are commensurate with similarly rated debt obligations of comparable weighted average lives the bonds are expected to be sold at or near their stated principal amounts principal payments will be scheduled to be made quarterly or semi-annually within a series principal will be applied in sequential order to each class until the outstanding principal balance of the class is reduced to zero in general the bonds will be payable solely out of the securitization property and other assets of the issuer in addition the bonds may be subject_to an optional clean- up ie early payment of all outstanding principal and accrued interest when the outstanding principal of the bonds has been reduced to e or less than e percent of the initial principal_amount plr-115061-00 initially the company will act as servicer of the securitization property the servicer as servicer the company will bill and collect securitization charges from customers remit amounts collected to the issuer apply to the psc for adjustments to the securitization charges and retain all books_and_records with respect to the securitization charges subject_to the issuer’s right of inspection the company will retain all investment_income earned on the securitization charges between the time they are collected and the time they are remitted to the issuer only in the event that the company fails satisfactorily to perform its servicing functions will the company be subject_to replacement as servicer the company will receive a fee as servicer payable monthly the securitization charges will be set to provide for the recovery_of the principal of and interest on the bonds and related expenses as well as for an excess_amount ie the overcollateralization amount that will eventually reach at least b percent of the initial principal_amount of the bonds the overcollateralization amount will be collected approximately ratably over the expected term of the bonds a collection account will be established as credit enhancement for the bonds the collection account will consist of four subaccounts entitled general overcollateralization capital and reserve the general subaccount will hold all funds in the collection account not held in any of the other three subaccounts the servicer will remit all securitization charge collections to the general subaccount and the trustee will use the amounts in the general subaccount to make payments in the following order of priority i certain fees and expenses of the servicer and the administrator and the independent managers of the issuer and other operating_expenses of the issuer up to a specified amount ii interest on the bonds iii specified amounts of principal of the bonds iv any amounts needed to replenish withdrawals from the capital subaccount up to the initial balance v amounts required to fund to its required level and to replenish withdrawals from the overcollateralization subaccount and vi to the reserve subaccount for distribution on subsequent payment dates upon the retirement of any series of bonds funds if any equal to the amounts in the overcollateralization subaccount and the reserve subaccount will be transferred to the issuer to the extent not required for other series and the company will credit to ratepayers an amount so released to the issuer to the extent that the general subaccount in any period is insufficient to make the required_payments the trustee will draw upon the reserve subaccount the overcollateralization subaccount and finally the capital subaccount to make these payments to the extent that amounts in the capital subaccount or the overcollateralization subaccount are used to make payments of fees expenses interest and scheduled principal future securitization charges will be adjusted to replenish those subaccounts in addition any funds in the reserve subaccount from prior payment dates will be used to replenish the capital subaccount and the overcollateralization subaccount plr-115061-00 certain events constitute a default by the issuer on its payment obligations with respect to the bonds these events include a default in the payment of interest within five days after a payment is due and a default in the payment of outstanding principal as of the legal final maturity_date in the event of a payment default the trustee or holders of bonds owning a majority in principal_amount of the bonds then outstanding may declare the unpaid principal_amount of all the bonds then outstanding to be due and payable the bonds will be nonrecourse to the company and will be secured only by and generally payable solely out of the issuer’s assets which will include the securitization property rights under the transaction documents and the collection account the right to obtain adjustments to the securitization property and any swap agreement executed to permit the issuance of floating rate bonds the company expects that at least two nationally recognized credit rating agencies will give the bonds their respective highest available credit ratings will the issuance of the financing order and the transfer of the securitization property to the issuer result in gross_income to the company issue sec_2 will the issuance of the bonds and the transfer of the proceeds of the bonds to the company result in gross_income to the company will the bonds constitute obligations of the company applicable law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the securitization charges and the tax charges is of significant value in producing income for the company moreover state a’s action in making the rights to the securitization charges transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil plr-115061-00 and gas lease obtained from the government through a lottery is not includible in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows neither the issuance of the financing order nor the transfer of the securitization property to the issuer will result in gross_income to the company the issuance of the bonds and the transfer of the proceeds of the bonds to the company will not result in gross_income to company the bonds will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the company for the taxable years that include the transaction described in this letter sincerely yours acting associate chief_counsel financial institutions products by william e coppersmith chief branch
